DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 10, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 8, 12-15, 23 and 27-29 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with David M. Roccio on June 10, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 18 (Currently Amended) A non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for controlling an Uninterruptible Power Supply (UPS) comprising an input coupled to an AC source and configured to receive input AC power from the AC source and an output configured to provide output AC power to a load, the UPS including a converter coupled to the input, an inverter coupled to the output, and a DC bus coupled between the converter and the inverter, the sequences of computer-executable instructions including instructions that instruct at least one processor to: 
monitor an output power capability of a renewable power source configured to provide DC power derived from a renewable energy source; 
operate a first DC/DC converter to provide DC power derived from the renewable power source to the DC bus based on the output power capability of the renewable power source; 
receive maximum power point tracking (MPPT) information corresponding to the renewable power source from [[an]]a MPPT controller coupled to the first DC/DC converter, the renewable power source, and an energy storage device; and 
operate the MPPT controller to provide DC power derived from the renewable power source to the first DC/DC converter and the energy storage device.

Allowable Subject Matter
3.	Claims 1-7, 9-11, 16-22, 24-26 and 30 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-7, 9-11, 16 and 17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a maximum power point tracking (MPPT) controller coupled to the first DC/DC converter and the renewable power source, the MPPT controller configured to be coupled to an energy storage device, to provide maximum power point tracking information of the renewable power source to the controller, and to provide DC power derived from the renewable power source to the first DC/DC converter and the energy storage device.” as set forth in the claims.

Claims 18-22, 24-26 and 30 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…receive maximum power point tracking (MPPT) information corresponding to the renewable power source from a MPPT controller coupled to the first DC/DC converter, the renewable power source, and an energy storage device; and operate the MPPT controller to provide DC power derived from the renewable power source to the first DC/DC converter and the energy storage device.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849